Probl2B
0/NV Form
Rev. June 2014



                                    United States District Court
                                                for
                                      the District of Nevada

          REQUEST FOR EARLY TERMINATION FROM SUPERVISED RELEASE
           Probation Form 35 (Termination of Supervised Release/Probation) is Attached
                                       January 2, 2020

Name of Offender: Sebastian M. Paulin

Case Number: 2:11CR00381

Name of Sentencing Judicial Officer: Honorable James C. Mahan

Date of Original Sentence: December 14, 2015

Original Offense: Distribution of a Controlled Substance Schedule II and Structuring
Transactions to Evade Reporting Requirements

Original Sentence: 24 Months prison, followed by 36 Months TSR.

Date Supervision Commenced: December 12, 2017


                                   PETITIONING THE COURT


   ✓       : To terminate the term of supervision.

                                               CAUSE

The purpose of this report is to request an early termination of Sebastian M. Paulin's supervised
release. By way of case history, Paulin was sentenced to 24 months imprisonment, followed by
60 months supervised release for the offense Conspiracy to Distribute a Controlled Substance.
Paulin commenced supervised release in the District of Nevada on December 12, 2017. Paulin is
expected to complete supervised release on December 11, 2020.

Pursuant to 18 U.S.C. § 3583(e)(1), the Court may, after considering the factors set forth in
section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2 )(D), (a)(4),( a)(5), (a)(6), and (a)(7) terminate a
term of supervised release and discharge the defendant released at any time after the expiration
of one year of supervised release, if the Court is satisfied that such action is warranted by the
conduct of the person under supervision and is in the interest of justice.
                                   RE: Sebastian M. Paulin
Probl2B
D/NV Form
Rev. June 2014

The Guide to Judiciary Policy, Volume 8E, Chapter 3, has endorsed criteria for assessing
whether an offender who satisfies the minimal statutory factors should be recommended for early
termination: At 18 months, there is a presumption in favor of recommending early termination
for persons who meet the following criteria: (I) The person does not meet the criteria of a career
drug offender or career criminal (as described in 28 U.S.C. § 944(h)) or has not committed a sex
offense or engaged in terrorism; (2) The person presents no identified risk of harm to the public
or victims; (3) The person is free from any court-reported violations over a 12-month period; (4)
The person demonstrates the ability to lawfully self-manage beyond the period of supervision;
(5) The person is in substantial compliance with all conditions of supervision; and (6) The person
engages in appropriate prosocial activities and receives sufficient prosocial suppo11 to remain
lawful well beyond the period of supervision.

While on supervised release, Paulin has not incurred any arrests and/or documented negative
contact with law enforcement. Paulin has a stable residence and is currently retired. Moreover, as
previously reported to the Court, Paulin suffers from a debilitating medical condition. Paulin has
satisfied his conditions of supervised release. Paulin appears to meet the criteria for early
termination as endorsed by Guide to Judiciary Policy, Volume SE, Chapter 3.

The United States Attorney's Office was notified of this recommendation via a memorandum
dated December 23, 2019 and was given IO days to file any written objections to early
termination with our office. Assistant United States Attorney Susan Cushman responded and
concurred with our recommendation.

To date, Paulin has served 24 months of the 36 months' supervised release ordered. The
Probation Office has no reason to believe that he would return to criminal activity if terminated
from supervision and respectfully recommends early termination be granted in this matter. If the
Court agrees with our recommendation, we have attached a Probation form 35 for your signature.
If your Honor has any additional questions or concerns regarding this matter, please feel free to
contact the undersigned officer at (702) 527-7263.



                                                    Respectfully submitted,
                                                                       Digitally signed by
                                                                       Kevin Rivera
                                                                       Date: 2020.01.06
                                                                       12:04:41 -08'00'
                                                    Kevin Rivera
                                                    United States Probation Officer Assistant
      C
                                   RE: Sebastian M. Paulin
Probl2B
D/NV Form
Rev. June 2014




Approved:
                         Todd J. Fredlund
                         2020.01.06
                         11:33:41 -08'00'
Todd J. Fredlund
Supervisory United States Probation Officer



THE COURT ORDERS


□       Terminate supervised release.

□       Other (please include Judicial Officer instructions below):




                                              Signature of Judicial Officer

                                                 January 8, 2020
                                              Date
PROBATION FORM NO. 35
                                                                             Report and Order Terminating Probation/
(1/92)
                                                                                                   Supervised Release
                                                                                     Prior to Original Expiration Date



                                       United States District Court
                                               FOR THE DISTRICT OF

                                                      NEVADA




UNITED STATES OF AMERICA

           V.                                                                               Crim No.   2: I I CR0038 I
Sebastian M. Paul in



On December 12, 2017 the above named was placed on supervised release for a period of 3 years. He has complied

with the rules and regulations of supervised release and is no longer in need of supervised release. It is accordingly

recommended that he/she be discharged from supervised release.


                                                       Respectfully submitted,




                                                       Kevin Rivera
                                                       United States Probation Officer Assistant


                                              ORDER OF THE COURT

          Pursuant to the above report, it is ordered that the defendant is discharged from supervised release and that

the proceedings in the case be terminated.



                      8th
          Dated this ___          January ,20_
                          day of ____        20




                                                     James C. Mahan
                                                     Senior United States District Judge
